EXHIBIT 10.43

SECURITY AGREEMENT: SECURITIES ACCOUNT

      1.     GRANT OF SECURITY INTEREST. For valuable consideration, the
undersigned WIND RIVER SYSTEMS, INC., a Delaware corporation (“Debtor”), hereby
grants and transfers to WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) a
security interest in (a) Debtor’s Account No. 12737300 (whether held in Debtor’s
name or as a Bank collateral account for the benefit of Debtor), and all
replacements or substitutions therefor, including any account resulting from a
renumbering or other administrative re-identification thereof (collectively, the
“Securities Account”) maintained with Wells Fargo Institutional Securities, LLC
(“Intermediary”), (b) all financial assets credited to the Securities Account,
(c) all security entitlements with respect to the financial assets credited to
the Securities Account, and (d) any and all other investment property or assets
maintained or recorded in the Securities Account (with all the foregoing defined
as “Collateral”), together with whatever is receivable or received when any of
the Collateral or proceeds thereof are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, including
without limitation, (i) all rights to payment, including returned premiums, with
respect to any insurance relating to any of the foregoing, (ii) all rights to
payment with respect to any claim or cause of action affecting or relating to
any of the foregoing, and (iii) all stock rights, rights to subscribe, stock
splits, liquidating dividends, cash dividends, dividends paid in stock, new
securities or other property of any kind which Debtor is or may hereafter be
entitled to receive on account of any securities pledged hereunder, including
without limitation, stock received by Debtor due to stock splits or dividends
paid in stock or sums paid upon or in respect of any securities pledged
hereunder upon the liquidation or dissolution of the issuer thereof (hereinafter
called “Proceeds”). Except as otherwise expressly permitted herein, in the event
Debtor receives any such Proceeds, Debtor will hold the same in trust on behalf
of and for the benefit of Bank and will immediately deliver all such Proceeds to
Bank in the exact form received, with the endorsement of Debtor if necessary
and/or appropriate undated stock powers duly executed in blank, to be held by
Bank as part of the Collateral, subject to all terms hereof. As used herein, the
terms “control,” “security entitlement,” “financial asset” and “investment
property” shall have the respective meanings set forth in the California Uniform
Commercial Code. In addition, each other capitalized term used but not otherwise
defined herein has the meaning ascribed thereto in that certain Credit
Agreement, dated as of April 15, 2003 (as amended, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), entered into between Bank
and Debtor.

      2.     OBLIGATIONS SECURED. The obligations secured hereby are the payment
and performance of all Obligations.

      3.     TERMINATION. This Agreement will terminate upon the performance of
all obligations of Debtor to Bank secured hereby, and the termination of all
commitments of Bank to extend credit to Debtor that are secured hereby, existing
at the time Bank receives written notice from Debtor of the termination of this
Agreement.

      4.     OBLIGATIONS OF BANK. Bank shall have no duty to take any steps
necessary to preserve the rights of Debtor against prior parties, or to initiate
any action to protect against the possibility of a decline in the market value
of the Collateral or Proceeds. Bank shall not be obligated to take any action
with respect to the Collateral or Proceeds requested by Debtor unless such
request is made in writing and Bank determines, in its sole discretion, that the
requested action would not unreasonably jeopardize the value of the Collateral
and Proceeds as security for the Obligations.

-1-

--------------------------------------------------------------------------------

      5.     REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants to
Bank that: (a) Debtor’s legal name is exactly as set forth on the first page of
this Agreement, and all of Debtor’s organizational documents or agreements
delivered to Bank are complete and accurate in every respect; (b) Debtor is the
sole owner of the Collateral and Proceeds; (c) Debtor has the exclusive right to
grant a security interest in the Collateral and Proceeds; (d) all Collateral and
Proceeds are genuine, free from liens, adverse claims, setoffs, default,
prepayment, defenses and conditions precedent of any kind or character, except
for Permitted Liens; (e) except in respect of Permitted Liens, no financing
statement covering any of the Collateral or Proceeds, and naming any secured
party other than Bank, exists or is on file in any public office or remains in
effect; and (f) no person or entity, other than Debtor, Bank and Intermediary,
has any control over the Collateral or Proceeds.

     6.     COVENANTS OF DEBTOR.

     (a)     Debtor agrees in general: (i) to pay Indebtedness secured hereby
when due; (ii) to indemnify Bank against all losses, claims, demands,
liabilities and expenses of every kind caused by the Collateral and/or the
Proceeds; (iii) to pay all reasonable costs and expenses, including reasonable
attorneys’ fees, incurred by Bank in the perfection and preservation of the
Collateral or Bank’s interest therein and/or the realization, enforcement and
exercise of Bank’s rights, powers and remedies hereunder; (iv) to permit Bank to
exercise its powers hereunder and under the other Loan Documents; (v) to execute
and deliver such documents as Bank deems necessary to create, perfect and
continue the security interests contemplated hereby; (vi) not to change its
name, and as applicable, its chief executive office, its principal residence or
the jurisdiction in which it is organized and/or registered without giving Bank
notice within thirty (30) days thereof; and (vii) to cooperate with Bank in
perfecting all security interests granted herein and in obtaining such
agreements from third parties as Bank deems reasonably necessary in connection
with the preservation, perfection or enforcement of any of its rights hereunder.

      (b)     Debtor agrees with regard to the Collateral and Proceeds, unless
Bank agrees otherwise in writing: (i) that Bank is authorized to file financing
statements in the name of Debtor to perfect Bank’s security interest in
Collateral and Proceeds; (ii) not to permit any security interest in or lien on
the Collateral or Proceeds, except for Permitted Liens; provided that in no
event shall Debtor grant control over the Collateral and/or the Proceeds to any
other person or entity other than Intermediary on behalf of Bank; (iii) except
for Permitted Liens, not to hypothecate or permit the transfer by operation of
law of any of the Collateral or Proceeds or any interest therein; provided that
in no event shall Debtor grant control over the Collateral and/or the Proceeds
to any other person or entity other than Intermediary (on behalf of Bank); and
(iv) if the Collateral or Proceeds consists of securities and so long as no
Event of Default has occurred and is continuing unwaived, to vote said
securities and to give consents, waivers and ratifications with respect thereto,
provided that no vote shall be cast or consent, waiver or ratification given or
action taken which would impair Bank’s interests in the Collateral and Proceeds
or be inconsistent with or violate any provisions of this Agreement. Debtor
further agrees that any party now or at any time hereafter authorized by Debtor
to advise or otherwise act with respect to the Securities Account shall be
subject to all terms and conditions contained herein and in any control,
custodial or other similar agreement at any time in effect among Bank, Debtor
and Intermediary relating to the Collateral.

      7.     POWERS OF BANK. Debtor appoints Bank its true attorney in fact to
perform any of the following powers, which are coupled with an interest, are
irrevocable until termination of this Agreement and may be exercised from time
to time by Bank’s officers and employees, or

-2-

--------------------------------------------------------------------------------

any of them, whether or not Debtor is in default (except as otherwise provided):
(a) to perform any obligation of Debtor hereunder in Debtor’s name or otherwise;
(b) if an Event of Default has occurred and is continuing unwaived, to notify
any person obligated on any security, instrument or other document subject to
this Agreement of Bank’s rights hereunder; (c) if an Event of Default has
occurred and is continuing unwaived, to collect by legal proceedings or
otherwise all dividends, interest, principal or other sums now or hereafter
payable upon or on account of the Collateral or Proceeds; (d) if an Event of
Default has occurred and is continuing unwaived, to enter into any extension,
modification, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral or Proceeds, and in
connection therewith to deposit or surrender control of the Collateral and
Proceeds, to accept other property in exchange for the Collateral and Proceeds,
and to do and perform such acts and things as Bank may deem proper, with any
money or property received in exchange for the Collateral or Proceeds, at Bank’s
option, to be applied to the Indebtedness or held by Bank under this Agreement;
(e) if an Event of Default has occurred and is continuing unwaived, to make any
compromise or settlement Bank deems desirable or proper in respect of the
Collateral and Proceeds; (f) if an Event of Default has occurred and is
continuing unwaived, to insure, process and preserve the Collateral and
Proceeds; (g) if an Event of Default has occurred and is continuing unwaived, to
exercise all rights, powers and remedies which Debtor would have, but for this
Agreement, with respect to all Collateral and Proceeds subject hereto; and (h)
to do all acts and things and execute all documents in the name of Debtor or
otherwise deemed by Bank (acting in good faith) as necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder. If an Event of Default has occurred and is continuing
unwaived, to effect the purposes of this Agreement or otherwise upon
instructions of Debtor, Bank may cause any Collateral and/or Proceeds to be
transferred to Bank’s name or the name of Bank’s nominee. If an Event of Default
has occurred and is continuing unwaived, any or all Collateral and/or Proceeds
consisting of securities may be registered, without notice, in the name of Bank
or its nominee, and thereafter Bank or its nominee may exercise, without notice,
all voting and corporate rights at any meeting of the shareholders of the issuer
thereof, any and all rights of conversion, exchange or subscription, or any
other rights, privileges or options pertaining to such Collateral and/or
Proceeds, all as if it were the absolute owner thereof. The foregoing shall
include, without limitation, the right of Bank or its nominee to exchange, at
its discretion, any and all Collateral and/or Proceeds upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof, or upon the exercise by the issuer thereof or Bank of any right,
privilege or option pertaining to any shares of the Collateral and/or Proceeds,
and in connection therewith, the right to deposit and deliver any and all of the
Collateral and/or Proceeds with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as Bank may
determine. All of the foregoing rights, privileges or options may be exercised
without liability on the part of Bank or its nominee except to account for
property actually received by Bank. Bank shall have no duty to exercise any of
the foregoing, or any other rights, privileges or options with respect to the
Collateral or Proceeds and shall not be responsible for any failure to do so or
delay in so doing.

      8.     PAYMENT OF PREMIUMS, TAXES, CHARGES, LIENS AND ASSESSMENTS. Debtor
agrees to pay, prior to delinquency, all insurance premiums, taxes, charges,
liens and assessments against the Collateral and Proceeds, and upon the failure
of Debtor to do so, Bank at its option may pay any of them and shall be the sole
judge of the legality or validity thereof and the amount necessary to discharge
the same. Any such payments made by Bank shall be obligations of Debtor to Bank,
due and payable immediately upon demand, together with interest at a rate
determined in accordance with the provisions of Section 15 hereof, and shall

-3-

--------------------------------------------------------------------------------

be secured by the Collateral and Proceeds, subject to all terms and conditions
of this Agreement.

      9.     EVENTS OF DEFAULT. The occurrence of any “Event of Default” as that
term is defined in the Credit Agreement shall constitute an “Event of Default”
hereunder.

      10.     REMEDIES. Upon the occurrence and during the continuation of any
unwaived Event of Default, Bank shall have the right to declare immediately due
and payable all or any Indebtedness secured hereby and to terminate any
commitments to make loans or otherwise extend credit to Debtor. Bank shall have
all other rights, powers, privileges and remedies granted to a secured party
upon default under the California Uniform Commercial Code or otherwise provided
by law, including without limitation, the right (a) to contact all persons
obligated to Debtor on any Collateral or Proceeds and to instruct such persons
to deliver all Collateral and/or Proceeds directly to Bank, and (b) to sell,
lease, license or otherwise dispose of any or all Collateral. All rights,
powers, privileges and remedies of Bank shall be cumulative. No delay, failure
or discontinuance of Bank in exercising any right, power, privilege or remedy
hereunder shall affect or operate as a waiver of such right, power, privilege or
remedy; nor shall any single or partial exercise of any such right, power,
privilege or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power, privilege or remedy.
Any waiver, permit, consent or approval of any kind by Bank of any default
hereunder, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing. It is
agreed that public or private sales or other dispositions, for cash or on
credit, to a wholesaler or retailer or investor, or user of property of the
types subject to this Agreement, or public auctions, are all commercially
reasonable since differences in the prices generally realized in the different
kinds of dispositions are ordinarily offset by the differences in the costs and
credit risks of such dispositions. If an Event of Default has occurred and is
continuing unwaived: (a) Debtor will not dispose of any Collateral or Proceeds
except on terms approved by Bank; (b) Bank may appropriate the Collateral and
apply all Proceeds toward repayment of the Indebtedness in such order of
application as Bank may from time to time elect; (c) Bank may take any action
with respect to the Collateral contemplated by any control, custodial or other
similar agreement then in effect among Bank, Debtor and Intermediary; and (d) at
Bank’s request, Debtor will assemble and deliver all books and records
pertaining to the Collateral or Proceeds to Bank at a reasonably convenient
place designated by Bank. For any Collateral or Proceeds consisting of
securities, Bank shall have no obligation to delay a disposition of any portion
thereof for the period of time necessary to permit the issuer thereof to
register such securities for public sale under any applicable state or Federal
law, even if the issuer thereof would agree to do so. Debtor further agrees that
Bank shall have no obligation to process or prepare any Collateral for sale or
other disposition.

      11.     DISPOSITION OF COLLATERAL AND PROCEEDS; TRANSFER OF INDEBTEDNESS.
In disposing of Collateral hereunder, Bank may disclaim all warranties of title,
possession, quiet enjoyment and the like. Any proceeds of any disposition of any
Collateral or Proceeds, or any part thereof, may be applied by Bank to the
payment of expenses incurred by Bank in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Bank toward the payment of the Indebtedness in such order of application as Bank
may from time to time elect. Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the Collateral or Proceeds
and shall be fully discharged thereafter from all liability and responsibility
with respect to any of the foregoing so transferred, and the transferee shall be
vested with all rights and powers of Bank hereunder with respect to any of the
foregoing so transferred; but with respect to any Collateral

-4-

--------------------------------------------------------------------------------

or Proceeds not so transferred, Bank shall retain all rights, powers, privileges
and remedies herein given.

      12.     STATUTE OF LIMITATIONS. Until all Indebtedness shall have been
paid in full and all commitments by Bank to extend credit to Debtor have been
terminated, the power of sale or other disposition and all other rights, powers,
privileges and remedies granted to Bank hereunder shall continue to exist and
may be exercised by Bank at any time and from time to time irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Debtor may have
ceased, unless such liability shall have ceased due to the payment in full of
all Indebtedness secured hereunder.

      13.      MISCELLANEOUS. Debtor hereby waives any right to require Bank to
(i) proceed against Debtor or any other person, (ii) proceed against or exhaust
any security from Debtor or any other person, (iii) perform any obligation of
Debtor with respect to any Collateral or Proceeds, and (d) make any presentment
or demand, or give any notice of nonpayment or nonperformance, protest, notice
of protest or notice of dishonor hereunder or in connection with any Collateral
or Proceeds. Debtor further waives any right to direct the application of
payments or security for any Indebtedness of Debtor or indebtedness of customers
of Debtor.

      14.     NOTICES. All notices, requests and demands required under this
Agreement shall be made, and shall be deemed given or received, given in
accordance with the provisions of the Credit Agreement.

      15.     COSTS, EXPENSES AND ATTORNEYS’ FEES. Debtor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in exercising any right, power, privilege or remedy conferred
by this Agreement or in the enforcement thereof, whether incurred at the trial
or appellate level, in an arbitration proceeding or otherwise, and including any
of the foregoing incurred in connection with any bankruptcy proceeding
(including without limitation, any adversary proceeding, contested matter or
motion brought by Bank or any other person) relating to Debtor or in any way
affecting any of the Collateral or Bank’s ability to exercise any of its rights
or remedies with respect thereto. All of the foregoing shall be paid by Debtor
with interest from the date of demand until paid in full at a rate per annum
equal to the Prime Rate (as defined in the Loan Commitment Note) in effect from
time to time plus three percent (3.0%).

      16.     SUCCESSORS; ASSIGNS; AMENDMENT. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties, and may be amended or
modified only in writing signed by Bank and Debtor.

      17.     SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or any
remaining provisions of this Agreement.

      18.     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.

-5-

--------------------------------------------------------------------------------

      19.     ADDENDUM. Additional terms and conditions relating to the
Securities Account are set forth in an Addendum attached hereto and incorporated
herein by this reference.

      Debtor warrants that Debtor is an organization registered under the laws
of the State of Delaware.

      Debtor warrants that its chief executive office is located at the
following address: 500 Wind River Way, Alameda, CA 94501-1171.

-6-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

WIND RIVER SYSTEMS, INC.,
a Delaware corporation

By: /s/ Michael W. Zellner  

--------------------------------------------------------------------------------

Name: Michael W. Zellner Title:      Vice President, Finance & Administration,
Chief Financial Officer and Secretary

-7-

--------------------------------------------------------------------------------